Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
James E. Reid appeals from the district court’s order affirming the bankruptcy court’s orders dismissing his Chapter 13 bankruptcy petition and entering a consent order lifting the automatic stay. Our review of the record and the opinions below discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Reid v. Knarf Investments, Nos. CA-04-2899-BEL; BK-01-50422-SD (D. Md. filed Sept. 28, 2005 & entered Sept. 29, 2005). We deny Reid’s motions for stay pending appeal and to vacate the district court’s order and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED